124 U.S. 519 (1888)
FAYOLLE
v.
TEXAS AND PACIFIC RAILROAD COMPANY.
Supreme Court of United States.
Submitted January 30, 1888.
Decided February 6, 1888.
APPEAL FROM THE SUPREME COURT OF THE DISTRICT OF COLUMBIA.
*522 Mr. Walter D. Davidge and Mr. William H. Trescot for the motion.
Mr. W.D. Shipman opposing.
*523 MR. CHIEF JUSTICE WAITE delivered the opinion of the court.
This motion is granted. The decree was rendered November 12, 1883. An appeal was taken at the same time in open court returnable to our October Term, 1884, which ended May 4, 1885, but it was not docketed here until January 17, 1886. That was too late, as the appeal had become inoperative through the failure of the appellants to docket the case here at the return term. Grigsby v. Purcell, 99 U.S. 505, and cases there cited; Killian v. Clark, 111 U.S. 784; Caillot v. Deetken, 113 U.S. 215. The excuse presented for the failure to docket in time is not sufficient to give the appellants the benefit of any exception to this rule which was recognized in Grigsby v. Purcell, p. 507. Neither does the case come within that of Edwards v. United States, 102 U.S. 575, because the transcript of the record was not lodged in the office of the clerk of this court until after the return term of the appeal, and no attempt was made to get it upon the docket until another term had passed and still another had begun.
Dismissed.